Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted. 
The inventions listed below as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, claims 1-5, 7-14 & 19, drawn to a method for assembling a cable plug connector, with a special technical feature of performing the three steps in a synchronized cyclic manner, which is lacking in Groups II-IV; 
Group II, claims 6 & 18, drawn to another method for assembling a cable plug connector, with a special technical feature of performing the three steps in a synchronized cyclic manner, which is lacking in Groups I, III & IV;
Group III, claims 15 & 16, drawn to a cable fabrication apparatus for assembling a cable plug connector, with a special technical feature of an actuator, which is lacking in Groups I, II & IV;
Group IV, claim 17, drawn to another cable fabrication apparatus for assembling a cable plug connector, with a special technical feature of a fixing facility, which is lacking in Groups I-III.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

If applicants elect the invention of Group I, a further Restriction is required. This application contains claims directed to more than one species of the generic invention. 
	These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows and they do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
 
Species I-A:	an embodiment of a method for assembling a cable plug connector with the limitation of furthering the synchronized cyclic manner, Claims 2 & 3, which is lacking in Species I-B to E; 
Species I-B: 	an embodiment of a method for assembling a cable plug connector with the limitation of crimping, Claim 4, which is lacking in Species I-A & C to E; 
Species I-C: 	an embodiment of a method for assembling a cable plug connector with the limitation of inserting the inner conductor part, Claims 5 & 10-13, which is lacking in Species I-A, B, D & E;
Species I-D: 	an embodiment of a method for assembling a cable plug connector with the limitation of the axial end position (P1), Claims 7 & 9, which is lacking in Species I-A to C & E;
Species I-E: 	an embodiment of a method for assembling a cable plug connector with the limitation of positioning the inner conductor part and the insulation part, Claims 8, 14 & 19, which is lacking in Species I-A to D.

This application contains claims directed to the following patentably distinct species: I-A to I-D. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicants are required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that there is a generic claim 1 among the specie I-A to D.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Upon the allowance of a generic claim (within each Species I only), applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since the Restriction Requirement is complex and the examiner knows from past experience that a telephone election will not be made, therefore there is no phone call to the applicants and the examiner proceeds directly to a written restriction requirement.

Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention or species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the invention or species may be made with or without traverse. To 
preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of invention or species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicants traverse on the ground that the inventions or species are not patentably distinct, applicants should submit evidence or identify such evidence now of record showing the invention or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the invention or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions or species.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
August 13, 2022